SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 TOWER GROUP INTERNATIONAL LTD. (Name of Issuer) COMMON STOCK (Title of Class of Securities) G8988C105 (CUSIP Number) August 6, 2014 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) CUSIP No. G8988C105 13G Page of 2 of 6 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MMCAP International Inc. SPC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 3,319,390 Common OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 3,319,390 Common 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,319,390 Common 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.7918% 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. G8988C105 13G Page of3 of 6 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MM Asset Management Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 3,319,390 Common OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 3,319,390 Common 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,319,390 Common 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.7918% 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. G8988C105 13G Page of 4 of 6 Pages Item 1 (a).
